Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous rejection has been refined to cite other sections of the same prior reference.  The allowability of Claims 15-20 have been withdrawn in light of newly discovered prior art.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by “Improved performance of dye sensitized solar cell via fine tuning of ultra- thin compact TiO2 layer” by Saxena et al.
Regarding Claim 1, Saxena teaches in, a dye-sensitized photovoltaic cell comprising: 
- a cathode (counter electrode); 
- a liquid electrolyte (solution of 0.1 M LiI and 0.05 M I2 in dry acetonitrile); 
- a porous dye-sensitized titanium dioxide film layer (m-TiO2); 
- an anode (FTO); and 
- a nonporous hole-blocking layer (c-TiO2) interposed between the anode and the dye-sensitized titanium dioxide film layer, wherein the thickness of the nonporous hole blocking layer is 20-100 nm (20 and 50 nm §3.2).

Regarding Claims 2-3, Saxena teaches the dye-sensitized photovoltaic cell of claim 1, wherein the nonporous hole-blocking layer is produced by a process which comprises a step of applying an organotitanium compound to a substrate, followed by a sintering step (compact layer using TTIP precursor was prepared by spinning the solution of TTIP in diluted HCl onto a FTO glass substrate followed by subsequent annealing, i.e. sintering, at 450 °C for ½ h), wherein the organititanium compound is a titanium alkoxide (TTIP is Titanium isopropoxide).

Regarding Claims 4-5, Saxena teaches a compact TiO2 layer, and the additional product-by-process limitations do not differentiate the compact TIO2 layer from a compact TiO2 layer made using the claimed product-by-process steps, and therefore, Saxena anticipates the claims (MPEP 2113.01).

Regarding Claim 6, Saxena teaches the dye-sensitized photovoltaic cell of claim 1, wherein the nonporous hole blocking layer comprises anatase (§2: [t]he chemical composition and the oxidation state of Ti at different thicknesses of the CLTTIP layer, as determined by XPS, confirmed the anatase TiO2 formation).

Regarding Claims 8-10, Saxena teaches the dye-sensitized photovoltaic cell of claim 1, wherein the anode comprises an FTO coated glass.

Regarding Claim 11, Saxena teaches a method of preparing a dye-sensitized photovoltaic cell according to claim 1 comprising the step of applying the nonporous blocking layer on the anode §2.

Regarding Claim 14, Saxena teaches the method of claim 11, wherein the nonporous blocking layer is applied to the anode using gravure, silkscreen, slot, spin §2, spray or blade coating.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of U.S. Pat. Pub. No. 20090211633 to Schilinsky et al. (Schilinsky).
Regarding Claims 12 and 13, Saxena does not explicitly teach that the porous TiO2 comprises polymeric titanium alkoxide being poly(n-butyl titanate).  However, in analogous art, Schilinsky teaches that liquid based coating processes should use poly(n-butyl titanate).  It would have been obvious to the person of ordinary skill at the time of filing to modify Saxena with Schilinsky since poly(n-butyl titanate) allows for a lower sintering temperature, thereby saving energy and cost, a constant driving motivation in all of manufacturing.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of “Functionalized Graphene as a Catalytic Counter Electrode in Dye-Sensitized Solar Cells” by Roy-Mayhew et al. (Mayhew).
Regarding Claims 15-17, Saxena teaches the dye-sensitized photovoltaic cell of claim 8, but does not explicitly teach forming a composite catalytic layer on the cathode, wherein the catalytic layer comprises a mixture of graphenes with one or more polymers selected from the group consisting of polythiophenes, polypyrroles, and polyanilines, wherein the polythiophene is PEDOT.
However, in analogous art, Mayhew teaches graphene/poly(3,4-ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) as a catalyst on a counter electrode in a DSSC. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Mayhew to achieve efficiencies nearing that of platinum catalyst without the cost of a platinum catalyst.

Regarding Claim 18, Saxena and Mayhew teach the method of claim 17, but do not explicitly teach that the ratio of graphene to PEDOT is from 0.5:10 to 2:10. However, Mayhew teaches that the carbon to oxygen ratio in the catalyst effects the catalytic activity of the material. See above regarding optimization of result effective variables.

	Regarding Claims 19 and 20, the limitations are directed at product by process and bear no weight.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/Primary Examiner, Art Unit 2812